AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Gregorio Guzman-Vallejon Case Number: 3:20-mj-20187

Carolyn L Olive

 

 

Defendant's Attorney

 

 

REGISTRATION NO. 93979298

THE DEFENDANT: JAN 2.8 2020
pleaded guilty to count(s) 1 of Complaint

C1 was found guilty to count(s)

 

 

 

CiLeoy eo siete AA oe
5 TAP TA SP

 

 

SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

po Pepe ITY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section © Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1

L] The defendant has been found not guilty on count(s)
CL] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

Ey ,

E_ TIME SERVED O days

 

va
/

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

O Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 28, 2020

 

Date of Imposition of Sentence

a aa

DUSM oe HONORABIHE ROBERT N, BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Received

Clerk’s Office Copy | | 3:20-mj-20187

 

Se
